Case 1:21-cv-02130-JKB Document1 Filed 08/20/21 Page 1 of 9

AED
“US. DISTRCT COURT
‘DISTRO OF pie. LOND

IN THE UNITED STATES DISTRICT COURT . —
FOR THE DISTRICT OF MARYLAND 2021.AUG 20 PH 2: 28

 

 

Am: am Ih

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-
AN. Asynta _C.reup Compara
(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see

attached” in the space and attach an additional
page with the full list of names.)

 

 

 

CLERK'S OFFICE
AT BALTIMORE

BY DEPUTY

Complaint for Employment
Discrimination

Case No. 2 l-lr— CLSO~ LE

(to be filled in by the Clerk’s Office)

Jury Trial: [1] Yes OJ No
(check one)
Case 1:21-cv-02130-JKB Document1 Filed 08/20/21 Page 2 of 9-

1. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Amirah Rasheadah Ham | i)
Street Address Slo} Whitbs kd.
City and County Pathmnge, 9

 

State and Zip Code, ORM | Aryl WA
Telephone Number (4 1D ASR ~(3SY

E-mail Address “Amiahtientin Zt agonail Com

BR. The Defendant(s)

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

sam PHP _Gasue tee.

Job or Title Du ayes Analeis
(if known)

Street Address | OF O4 Me Cor mick Red.
City and County _ Hone lley i

State and Zip Code Manil and Alor}
Telephone Number (2 1D) Sau “(40D

E-mail Address

 

(if known)
Case 1:21-cv-02130-JKB Document1 Filed 08/20/21 Page 3 of 9

Defendant No. 2

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 3

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

(If there are more than three defendants, aitach an additional page
providing the same information for each additional defendant.)

C. Place of Employment

The address at which 1 sought employment or was employed by the defendant(s)

" PrP Geo xrv.

 

 

Name
Street Address l DY Of Mel lQomicy Rd.
City and County HuntVe lhe

State and Zip Code
Telephone Number

(400)

 

MaRrand 210%)
5@Y -/500
li.

In.

Case 1:21-cv-02130-JKB Document1 Filed 08/20/21 Page 4 of 9

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that

apply): A
Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000¢

to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VH, you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

O Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

oO Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: Jn order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
from the Equal Employment Opportunity Commission.)

0 Other federal law (specify the federal law):

 

0 Relevant state law (specify, if known):

 

0 Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of cach claim in a separate paragraph. Attach
additional pages if needed.
Case 1:21-cv-02130-JKB Document1 Filed 08/20/21 Page 5 of9

A. The discriminatory conduct of which I complain in this action includes (check all
that apply):
O Failure to hire me.

Termination of my employment.
O Failure to promote me.
0 Failure to accommodate my disability.
O Unequal terms and conditions of my employment.
WW Retaliation
QO Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes.)

B. it is my best recollection that the alleged discriminatory acts occurred on date(s)

 

January 21 aodo
oD
C, I believe that defendant(s) (check one):

O is/are still committing these acts against me.

Oo is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and

 

 

 

 

explain):
race
0 color
a gender/sex
LI religion
0 national origin

O age. My year of birth is . (Give your year of birth
only if you are asserting a claim of age discrimination.)

O disability or perceived disability (specify disability)

 
IV.

Case 1:21-cv-02130-JKB Document1 Filed 08/20/21 Page 6 of 9

E.

The facts of my case are as follows. Attach additional pages if needed.

 

ee AMxpment

 

 

 

 

(Note: As additional support for the facts of your claim, you may aitach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights
division.)

Exhaustion of Federal Administrative Remedies

A.

It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

7 afi Gogo

The Equal Employment Opportunity Commission (check one):

O has not issued a Notice of Right to Sue letter.
to | of Right to Sue letter, which ] received on (date)
Ay ath Gos

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discriminatory
conduct (check one):

60 days or more have elapsed.
O less than 60 days have elapsed.
Case 1:21-cv-02130-JKB Document1 Filed 08/20/21 Page 7-of 9

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

Econom lariag. ¢. lWere_one Othe. Lacgest Component_of
Pe Oda ob Cnty

 

irae , a Z “ls £07 Sentral | ta a oe ay paar

horm js NI a havin taal bel BAxierd pects Curis Me inthel confines 2ayn,

    
 
VIL

Case 1:21-cv-02130-JKB Document 1 Filed 08/20/21 Page 8 of 9

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. 1 understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: Ay GIs 20at.
Signature of Plaintiff muah. Monat be

Printed Name of Plaintiff

 

(if more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

For Attorneys

Date of signing: , 29

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address
Telephone Number
E-mail Address

 

 

 

 
Case 1:21-cv-02130-JKB Document1 Filed 08/20/21 Page 9 of 9

Attachment for Section Ill E.

On 01/31/2020, | was wrongfully terminated off an assumption. On 01/31/2020 my supervisor
assumed | was making a call, while using the restroom. That was false, | was simply listening to my
Podcast, which is permitted on the work floor, To prove that | was not using my phone to make or
receive calls , i showed my call records to my supervisor. Prior to my termination on 05/24/2019 |
complained to my supervisor about Ricardo Rivera intimidatingly staring me down and slamming desk
draws, when approaching him. Nothing was done. On 07/11/2019 he slammed the desk draw again,
later that day while walking towards him, he took his index finger and slide it across his neck. | again
went to Ms. Melissa stating that something had to be done. No corrective action was taken. She moved
my seat. On 09/27/2019 my fellow co-worker Daniel Norton and | were working in the system when
Ricardo approached me aggressively pushing the folders so hard that some of the batches fell on my
feet. | stated what is wrong with you. ! told Melissa about this matter as well and express that
something had to be done. Melissa stated in his defense he had to leave early. Their work harassment
policy states [We are committed to promptly investigating all complaints of harassment or other
discrimination and to taking prompt and effective remedial action to stop conduct from occurring.
Employees who are found to have intentionally or have engaged in harassment or other discrimination
will be disciplined accordingly, up to and including termination of employment.] On 10/07/2019 | kindly
asked Ms. Melissa were we having any meeting about this matter or have any corrective action been
taking against Ricardo. Ms. Melissa exact words were Ole | forgot. That moment | felt discriminated
against. On 10/08/2019 Ms. Melissa finally sat down with the both of us and no Human resources were
involved. Ricardo never had any remedial action taken that’s why the conduct never stop, which refer to
their harassment policy. Ricardo continued to harass me in more inconspicuous ways such as dirty looks
& aggressive body language. Speaking only of today's world, women are seen in general, as the weaker
species. When you add that | am an African American woman, | am even less than in our society.
Someone that should stay silent and tolerate whatever issues that arise. Ricardo felt he could harass and
threaten me because he assumed not only would he not get into trouble, but that | would stay silent
and not complain. Black women are looked at as angry, hostile, and confrontational. Ricardo assumed
that it was appropriate to treat me with such disrespect because of these stereotypes. So, when | did
complain, multiple times, of his threatening behavior, nothing was done. He was not suspended, written
up, let alone dismissed. My manager's response of "I forgot,” further confirmed for me how insignificant
and unimportant | was. | feel my dismissal was because the company knew they were negligent in
dealing with this matter and found a way to get rid of the person making the waves and not choosing to
tolerate a hostile work environment.
